Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Allowable Subject Matter

Claims 1-6 are allowed.

The following is an examiner’s statement of reasons for allowance:
	The claims recite similar subject matter to those allowed in applications 14/282,181, 16/403666 and 16/664136 which were previously allowed.

The closest prior art is:
Infosino – 6,715,679
Abstract
A credit card sized universal card that a user may transform at will into a credit card, ATM card, employee access card, and/or any other conventional magnetic-stripe type card. To prevent the card from being used by anyone other than its owner, a security test may be presented each time the user tries to transform the universal card. The security test may involve, for example, electronically comparing the user's fingerprint with the owner's fingerprint. A database may be generated containing the fingerprints of the owners of universal cards.

Huan – 4,843,220
Abstract
An automatic data collection system for recording transaction data from a point of sale terminal employs a magnetic stripe on the back of the bank copy of the familiar sales slip pack. In response to the receipt of a credit authorization number, the POS terminal is operative to transfer transaction data from the credit card magnetic stripe to the sales slip pack magnetic stripe for automatic recordation by the credit card issuer or its designee. The arrangement obviates the need for manual key operation to record the transaction data at the bank.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694